            Case 2:20-mc-00075-KJM-DB Document 14 Filed 11/16/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:20-MC-00075 KJM DB
12                 Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $9,000.00 IN                      ALLEGING FORFEITURE
     U.S. CURRENCY, AND
15
     APPROXIMATELY $7,200.00 IN
16   U.S. CURRENCY,
17                 Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimant Charles

20 Isles (“claimant”), appearing in propria persona, as follows:

21          1.     On or about January 14, 2020, claimant filed a claim in the administrative forfeiture

22 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $9,000.00 in U.S.

23 Currency and Approximately $7,200.00 in U.S. Currency (hereafter “defendant currency”), which were

24 seized on October 25, 2019.

25          2.     The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

26 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

27 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has

28 filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
                                                        1
                                                                              Stipulation and Order to Extend Time
            Case 2:20-mc-00075-KJM-DB Document 14 Filed 11/16/20 Page 2 of 3



 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

 3 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 4 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 5 That deadline was April 13, 2020.

 6          4.      By Stipulation and Order filed April 7, 2020, the parties stipulated to extend to July 10,

 7 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 8 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 9 forfeiture.

10          5.      By Stipulation and Order filed July 10, 2020, the parties stipulated to extend to August 10,

11 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

12 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

13 forfeiture.

14          6.      By Stipulation and Order filed August 10, 2020, the parties stipulated to extend to

15 September 9, 2020, the time in which the United States is required to file a civil complaint for forfeiture

16 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

17 to forfeiture.

18          7.      By Stipulation and Order filed September 15, 2020, the parties stipulated to extend to

19 October 9, 2020, the time in which the United States is required to file a civil complaint for forfeiture

20 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

21 to forfeiture.

22          8.      By Stipulation and Order filed October 8, 2020, the parties stipulated to extend to November

23 9, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

24 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

25 forfeiture.

26          9.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend to

27 December 9, 2020, the time in which the United States is required to file a civil complaint for forfeiture

28 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject
                                                         2
                                                                               Stipulation and Order to Extend Time
            Case 2:20-mc-00075-KJM-DB Document 14 Filed 11/16/20 Page 3 of 3



 1 to forfeiture.

 2          10.     Accordingly, the parties agree that the deadline by which the United States shall be required

 3 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

 4 the defendant currency is subject to forfeiture shall be extended to December 9, 2020.

 5 Dated: 11/6/2020                                       McGREGOR W. SCOTT
                                                          United States Attorney
 6
                                                  By:     /s/ Kevin C. Khasigian
 7                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
 8

 9 Dated: 11/6/2020                                       /s/ Charles Isles
                                                          CHARLES ISLES
10                                                        Potential Claimant
                                                          Appearing in propria persona
11                                                        (Signature authorized by phone)
12
            IT IS SO ORDERED.
13
     Dated: November 13, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
                                                                                Stipulation and Order to Extend Time
